NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
IN RE ALIPHCOM,
Petiti0ner.
Misce11aneous Docket No. 971 m
On Petiti0n for Writ of Mandamus to the United
States District Court for the Northern District of Ca1ifor-
nia in case no. 10-CV-2337, Judge Lucy H. Koh.
ORDER
A1iphcorn submits a petition for a writ of mandamus
to direct the United States District Court for the Northern
District of Ca1ifornia to vacate its Noven1ber 10, 2010
order granting transfer to the United States DiStrict
Court for the Eastern District of Texas.
Upon consideration thereof,
IT ls ORDERED THAT:
Wi-Lan, Inc. is directed to respond no later than De-
cember 13, 2010.
4|¢¢L. ,

2
FoR THE CoURT
DEC 01 1 2010 /s/ Jan H01-haig
Date J an H0rba1y
C1erk
cc: C1audia Wi1son Frost, Esq.
Laura Ann Hand1ey, Esq.
C1erk, United States District Court For The Northern
District Of California o
s 1 9
FlLED
U.S. COU
ms F'E'5é’r5A?."é’§?;tSn‘°“
DEC 01 2010
umH0aeA1x
conn
-